DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2010/0045131 A1).
RE claim 1, Li teaches a rotating electric machine (Fig.1), comprising: a stator 11 including: an annular core back 12; and a plurality of teeth 13 projecting in a radial direction from the core back 12 and being arranged in a circumferential direction (Fig.1), the plurality of teeth 13 having slots 15 each formed between the plurality of teeth 13 adjacent to each other in the circumferential direction; and a rotor 21 including: an annular rotor core 23 which is arranged coaxially with the stator 11 through a magnetic gap (see ¶ 55) and is rotatable (¶ 55); and a plurality of magnetic poles 25 arranged on the rotor core 23 in the circumferential direction, wherein the rotor core 23 includes a plurality of segment cores 26 formed by dividing the rotor core 23 in the circumferential direction (¶ 56) with at division surfaces (DS) (see annotated Fig.1 below), wherein the 
[AltContent: arrow]
    PNG
    media_image1.png
    722
    847
    media_image1.png
    Greyscale

[AltContent: textbox (Division surface (DS))]



RE claim 5/1, Li teaches the plurality of segment cores 26 are held in abutment against each other at the division surface (Fig.1) and are annularly arranged, wherein a plurality of permanent magnets 25 are embedded in the rotor core 26 (Fig.2) and are arranged in the circumferential direction, and wherein the plurality of magnetic poles 25 are each formed of two or more permanent magnets 25 which are sequentially arranged in the circumferential direction (Figs.1, 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Miyamoto et al. (US 2012/0025534 A1).
RE claim 3/1, Li has been discussed above. Li further teaches the plurality of segment cores 26 are held in abutment against each other at the division surface (DS) (see annotated Fig.1 above) and are annularly arranged, wherein at least some of the magnetic poles 25 are magnetic poles each formed of a permanent magnet (¶ 54), and wherein the division surface (DS) is formed in a circumferential region between the permanent magnets 25 being adjacent to each other in the circumferential direction (Fig.1).
Li does not teach said adjacent magnets having the same polarity.
Miyamoto teaches adjacent magnets 232 having the same polarity (N) (P11, P21) (Figs.9, 10). With this arrangement, the number of permanent magnets used can be halved in comparison to the aforementioned prior art, making it possible to easily reduce permanent magnet usage (¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by having said adjacent magnets having the same polarity, as taught by Miyamoto, for the same reasons as discussed above.


Li does not teach magnetic poles each formed of soft magnetic body and adjacent magnets having the same polarity.
Miyamoto teaches magnetic poles 23 each formed of soft magnetic body (Miyamoto disclosed the material 231 is steel, see ¶ 38 which is the same material as disclosed as example of soft magnetic material disclosed in instant application specification ¶ 17) and adjacent magnets 232 having the same polarity (N) (P11, P21, see Figs.9, 10). With this arrangement, the number of permanent magnets used can be halved in comparison to the aforementioned prior art, making it possible to easily reduce permanent magnet usage (¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by having magnetic poles each formed of soft magnetic body and adjacent magnets having the same polarity, as taught by Miyamoto, for the same reasons as discussed above.

RE claim 7/1, Li has been discussed above. Li does not teach the rotor core is formed of an "n" number ("n" is an integer equal to or larger than 2) of segment rotor 
Miyamoto teaches the rotor core 23 (Figs.1, 2) is formed of an "n" number ("n" is an integer equal to or larger than 2) of segment rotor cores laminated in an axial direction (Fig.10 and ¶ 38), wherein the "n" number of segment rotor cores are each formed of a plurality of segment core portions 23a, 23b, which are each formed by dividing each of the plurality of segment cores into an "n" number of segments in the axial direction (Z direction, see Figs.10 and ¶ 9 for Z denote the rotational direction), held in abutment against each other and annularly arranged (Figs.1, 10), and wherein division positions (at arrow 50a, see Fig.10) of at least one group among groups of segment rotor cores adjacent to each other in the axial direction are different from each other in the circumferential direction (see Fig.10 and  70 for portion 50a and pole unit 23a, 23b are shifted in circumferential direction). With this arrangement, it is possible to reduce the harmonic content included in the gap magnetic flux distribution, and further improve the efficiency of the rotating electrical machine. In a case where the rotating electrical machine is a generator, the form factor of the induced voltage waveform is improved (¶ 72)


RE claim 8/7, as discussed above, Miyamoto teaches the "n" number of segment rotor cores are laminated so that magnetic poles adjacent to each other in the axial direction have the same polarity (N pole, see Fig.10).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 6/1, the prior-art does not teach, inter alia, the plurality of segment cores are coupled to each other through fitting of a dovetail groove and a dovetail pin, wherein a fitting portion between the dovetail groove and the dovetail pin is located on a side opposite to the magnetic gap on a circle having a diameter that corresponds to an 

RE claim 9/1, the prior-art does not teach, inter alia, the rotor core is formed of an "n" number ("n" is an integer equal to or larger than 2) of annular segment rotor cores laminated in the axial direction, wherein the "n" number of segment rotor cores are each formed of a plurality of segment core portions, which are each formed by dividing each of the plurality of segment cores into an "n" number of segments in the axial direction, held in abutment against each other and annularly arranged, wherein the segment core portions adjacent to each other in the circumferential direction are coupled to each other through fitting of a dovetail groove and a dovetail pin, and wherein orientations of a fitting portion of the dovetail groove and the dovetail pin of at least one group among groups of segment rotor cores adjacent to each other in the axial direction are different from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834